Case 1:20-cv-10106-AT Document 19 Filed 03/11/21 Page1of1
USDC SDNY
DOCUMENT
3 L EW] S ELECTRONICALLY FILED
DOC #:
CL? BRISBOIS DATE FILED: 7112001

LEWIS BRISBOIS BISGAARD & SMITH LLP

 

March 10, 2021

VIA ECF

Hon. Analisa Torres

United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street

New York, NY 10007

Re: Sanchez v. Grip6 LLC
Case No. 20-cv-10106-AT

 

Dear Judge Torres:

I represent the defendant in this matter. I write with the consent of plaintiff's counsel to request
that the time for defendant to move, answer, or otherwise respond to the Complaint be extended from
March 11, 2021 up to and including April 12, 2021. The basis for this request is the parties are actively
engaged in settlement discussions. This is defendant’s second request for an extension of time to
respond to the Complaint. Your Honor granted Defendant’s first request for an extension of time to
respond to the Complaint on February 9, 2021 [DE13]. This extension would not affect any other
scheduled dates.

Thank you for your attention to this matter.
Respectfully,
Peter TX. Dhapire
Peter T. Shapiro of

LEWIS BRISBOIS BISGAARD &
SMITH Lip

GRANTED. By April 12, 2021, Defendant shall answer or otherwise respond to the complaint.

SO ORDERED.

Dated: March 11, 2021 ¢

New York, New York ANALISA TORRES
United States District Judge
